In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 20-1779
PAULA MCALLISTER,
                                                  Plaintiff-Appellant,
                                 v.

INNOVATION VENTURES, LLC, doing business as Living Essen-
tial
                                      Defendant-Appellee.
                     ____________________

         Appeal from the United States District Court for the
         Northern District of Indiana, South Bend Division.
          No. 17-CV-00867 — Jon E. DeGuilio, Chief Judge.
                     ____________________

 ARGUED NOVEMBER 13, 2020 — DECIDED DECEMBER 30, 2020
               ____________________

   Before FLAUM, ROVNER, and BRENNAN, Circuit Judges.
    FLAUM, Circuit Judge. Plaintiﬀ Paula McAllister suﬀered
serious injuries in a car accident in June 2016. In the following
months, her treating physicians repeatedly concluded she
could not yet return to work for her employer, defendant In-
novation Ventures, LLC. Innovation provided her with medi-
cal leave and short-term disability benefits while she sought
treatment. Once it became clear that McAllister likely could
2                                                           No. 20-1779

not return to work until at least February 2017, Innovation ter-
minated McAllister. McAllister sued Innovation. As relevant
on appeal, she claimed Innovation failed to accommodate her
during the summer of 2016 in violation of the Americans with
Disabilities Act (ADA), 42 U.S.C. § 12101 et seq. Because we
agree with the district court that McAllister was not a “quali-
fied individual” under the ADA, we aﬃrm.
                            I. Background
    McAllister worked for Innovation, the producer of the
popular liquid dietary supplement 5-hour ENERGY. Through
a staﬃng agency, McAllister began working as an assembly
worker in October 2014. She soon directly applied to and was
hired by Innovation as an assembly worker, which sometimes
entailed “rework,”1 and she later became a machine operator.
    On June 10, 2016, an unfortunate automobile accident left
McAllister with serious head and back injuries. At the hospi-
tal, spinal surgeon Dr. Jeﬀrey Kachmann performed spinal
surgery on McAllister and treated her for several injuries: a
herniated disc, spinal cord compression, central cord syn-
drome (which often weakens motor and sensory functioning),
a closed-head injury, and a “complex,” “multi-direction lac-
eration.”
    Shortly after her injury, McAllister sought short-term dis-
ability benefits and medical leave under the Family and Med-
ical Leave Act of 1993 (FMLA), 29 U.S.C. § 2601 et seq. Dr.
Kachmann s oﬃce submitted an FMLA certification indicat-


1 “Rework,” also known as “reprocessing,” was a periodic duty that Inno-

vation assigned its employees, but it was not an independent job. McAl-
lister s rework required her to conduct quality checks on certain products.
No. 20-1779                                                     3

ing that McAllister had “central cord syndrome” and a “sig-
nificant head injury” with “some posttraumatic subarachnoid
hemorrhage and some possible posttraumatic superficial
brain contusion.” On the certification, where asked what job
functions McAllister “[was] unable to perform,” Dr.
Kachmann wrote she could not perform “any & all” func-
tions. He estimated that McAllister could not return to work
until September 8, 2016. McAllister also sought short-term
disability benefits. Guardian, Innovation s benefits provider,
granted these benefits partially based on Dr. Kachmann s
view that she was “totally disabled (unable to work)” and his
estimate of a September return.
    McAllister asked Innovation s human resources depart-
ment whether she could return to work before receiving a
complete medical clearance, as her doctors had imposed re-
strictions on how much she could lift. According to McAllis-
ter, Innovation refused, telling her that “all restrictions had to
be lifted before [she] could return to work because that was
the policy that the company had used.”
    Thereafter, McAllister fell into a frustrating cycle wherein
her doctors would examine her, predict she could return to
work in some number of weeks, then later elongate their pre-
diction at a follow-up visit. On August 24, 2016, as her ex-
pected September 8 return approached, she met with April
Christlieb, Dr. Kachmann s physician assistant. Christlieb
wrote a report that she faxed to Innovation indicating that
McAllister may be getting a “little bit better” but that she had
hip and knee pain, foot swelling, some balancing issues, and
post-concussion symptoms. Christlieb concluded, “I don t
feel at this time she is quite ready to go back to work.”
4                                                   No. 20-1779

    On October 3, 2016, McAllister again met with Dr.
Kachmann s oﬃce, which sent Innovation a work status re-
port restating that McAllister still could not return to work.
Despite her desire to return, McAllister recalled experiencing
balance, dizziness, and memory loss issues, and some “diﬃ-
culty getting words out.” Her doctors told Innovation that
McAllister needed a neuropsychological evaluation before
they could clear her and estimated that would take at least six
more weeks.
    In the interim, Innovation s human resources department
reached out to McAllister because her FMLA leave had ex-
pired. At an October 26, 2016 meeting, McAllister notified the
department that she still could not return to work. Innovation
told her that, per its policy, an employee unable to return to
work after six months of leave would be terminated. McAllis-
ter notified Innovation that she scheduled her neuropsycho-
logical evaluation with another doctor, Dr. Paul Roberts. Con-
sidering this upcoming evaluation, Innovation granted her re-
quest for additional leave, set to expire at the time of her fol-
low-up appointment with Dr. Kachmann on November 14. By
the time of that appointment, however, Dr. Roberts had not
completed McAllister s testing. Dr. Kachmann s oﬃce sent
another work status report to Innovation, this time estimating
that McAllister could not return to work until February 2017
to allow Dr. Roberts to finish his testing. McAllister again
spoke with the human resources department, but Innovation
declined to extend her leave any further and instead termi-
nated her on December 14, 2016.
    After her termination, McAllister continued her treatment
and applied for long-term disability benefits and Social Secu-
rity Disability Insurance (SSDI) benefits. After completing her
No. 20-1779                                                     5

testing, Dr. Roberts opined that “most all of her mental func-
tions were within the normal range or almost above normal
range.” He believed that McAllister could gradually return to
work, and by June 2017, she would have no restrictions.
    She applied for long-term disability benefits with Guard-
ian in February 2017. In her application, she recounted her
diﬃculties with memory, balance, arm and hand tremors,
neck and muscle pain, basic household tasks, and numbness
in her foot. Guardian granted McAllister long-term disability
benefits until it terminated them in October 2018 when it de-
termined she no longer had “functional deficits … that would
support an inability to return to work” as a machine operator.
    In addition to long-term disability benefits, McAllister ap-
plied for SSDI benefits in September 2017. In her application
she asserted that “I BECAME UNABLE TO WORK BECAUSE
OF MY DISABLING CONDITION ON June 10, 2016. I AM
STILL DISABLED.” She identified several ailments that af-
flicted her: brain injury, cervical vertebrae injury, tremors in
right arm, head shakes, “can t raise arms above my head,”
“unsteady on my feet when up and down stairs,” and “right
foot and leg numbness.” She further listed that her injuries
adversely aﬀected her ability to: lift, squat, bend, stand, reach,
walk, sit, kneel, talk, climb stairs, recollect, complete tasks,
concentrate, use her hands, and get along with others. The So-
cial Security Administration granted her SSDI benefits in Feb-
ruary 2018, to apply retroactively to the date of her accident.
   McAllister sued Innovation in November 2017, alleging
that Innovation failed to accommodate her under the ADA as
well as bringing several causes of action for discrimination.
Innovation filed a motion for summary judgment on all of
McAllister s claims. McAllister only defended her failure-to-
6                                                     No. 20-1779

accommodate ADA claim. The district court granted Innova-
tion s motion in full. With respect to the contested ADA claim,
the court found that McAllister was not “qualified” under the
ADA. Alternatively, the district court found that McAllister
was equitably estopped from arguing she was “qualified” be-
cause she received disability benefits premised on contradic-
tory representations about her inability to work. McAllister
timely appealed.
                         II. Discussion
    We review a district court s grant of summary judgment
de novo, viewing the record in the light most favorable to the
non-moving party and drawing all reasonable inferences in
that party s favor. James v. Hyatt Regency Chi., 707 F.3d 775, 779
(7th Cir. 2013). The moving party, in this case Innovation, is
entitled to summary judgment if “there is no genuine dispute
as to any material fact and the movant is entitled to judgment
as a matter of law.” Fed. R. Civ. P. 56(a). “Thus, to survive
summary judgment, the nonmoving party must present evi-
dence suﬃcient to establish a triable issue of fact on all essen-
tial elements of its case.” Lewis v. CITGO Petroleum Corp.,
561 F.3d 698, 702 (7th Cir. 2009) (citing Celotex Corp. v. Catrett,
477 U.S. 317, 322–23 (1986)).
    “The ADA requires employers to make reasonable accom-
modations for a qualified individual with a disability.” Taylor-
Novotny v. Health All. Med. Plans, Inc., 772 F.3d 478, 493 (7th
Cir. 2014). McAllister “bears the burden of proving that she is
a ‘qualified individual with a disability —that is, a person
‘who, with or without reasonable accommodation, can per-
form the essential functions of her job.” Cleveland v. Pol’y
Mgmt. Sys. Corp., 526 U.S. 795, 806 (1999) (quoting 42 U.S.C.
No. 20-1779                                                    7

§ 12111(8)). “Whether a requested accommodation is reason-
able or not is a highly fact-specific inquiry and requires bal-
ancing the needs of the parties.” Oconomowoc Residential Pro-
grams v. City of Milwaukee, 300 F.3d 775, 784 (7th Cir. 2002). If
McAllister proves she was a qualified individual, then Inno-
vation “has the burden to establish that the accommodation
would have created an undue hardship on its business.” Tay-
lor-Novotny, 772 F.3d at 493.
    McAllister argues on appeal that she can satisfy the pre-
liminary showing that she was able to perform the essential
functions of her position with or without accommodation,
and therefore she is a qualified individual under the ADA.
Specifically, she first contends that between August and Sep-
tember 2016 she could have performed her machine operator
job with accommodations. Next, she argues she could have
performed rework or an assembly job without accommoda-
tions during that same period. Failing that, she then asserts
that Innovation should have granted her additional leave,
which she argues would have been reasonable.
   A. Machine Operator
    First, McAllister argues that had she “received the same
accommodations available to employees with work-related
injuries, McAllister[] could have returned to work as a ma-
chine operator in August and September 2016.” McAllister
urges that she could have continued working but for Innova-
tion s unwillingness to accommodate her lifting restrictions.
McAllister s threshold problem is that her contentions that
she could work that summer as a machine operator directly
contradict her doctors orders.
8                                                     No. 20-1779

    “At summary judgment, it is the plaintiﬀ s burden to pro-
vide evidence such that a rational jury could find her to be a
qualified individual,” meaning the plaintiﬀ “is one who ‘can
perform the essential functions of the employment position
either ‘with or without reasonable accommodation. ” Kotaska
v. Fed. Express Corp., 966 F.3d 624, 628 (7th Cir. 2020) (quoting
42 U.S.C. § 12111(8)). Once an employee is evaluated by a doc-
tor, an “employer is entitled to rely on a physician s recom-
mendation that the employee is not able to safely perform an
essential function of his job.” Stern v. St. Anthony’s Health Ctr.,
788 F.3d 276, 294 (7th Cir. 2015) (citation and internal quota-
tion marks omitted). Thus, absent evidence to the contrary, a
doctor s view that an employee cannot “return to work … in
any position” means an employee cannot “establish that she
is a ‘qualified individual with a disability under the ADA.”
Weiler v. Household Fin. Corp., 101 F.3d 519, 525 (7th Cir. 1996);
see also Bombard v. Fort Wayne Newspapers, Inc., 92 F.3d 560, 564
(7th Cir. 1996).
    McAllister s doctors made clear that she could not work as
a machine operator during the summer of 2016, even with rea-
sonable accommodation. Dr. Kachmann told Innovation on
June 16, 2016, that McAllister was “totally disabled” and that
she was unable to perform “any & all” job functions until Sep-
tember 8, 2016. Then, on August 24, 2016, Christlieb, on behalf
of Dr. Kachmann, notified Innovation that she did not “feel at
this time [McAllister] is quite ready to go back to work,” esti-
mating yet another six weeks before she could return. Even
though McAllister now argues she was then fit to work, her
doctors at that time thought otherwise, reporting serious lin-
gering physical and mental symptoms: central cord syn-
drome, a closed-head injury, “dizziness and vertigo,” and
memory and speech diﬃculties. During the relevant period
No. 20-1779                                                     9

between August and September 2016, her doctors never found
(nor notified Innovation) that McAllister s condition had im-
proved enough to allow her to return to work; they main-
tained throughout that she had not improved. It would defy
common sense to demand that Innovation disregard these
well-documented medical opinions and allow its employees,
like McAllister, to prematurely return to work, thereby jeop-
ardizing their safety. Instead, Innovation was “entitled to rely
on [these] recommendation[s] that [McAllister was] not able
to safely perform an essential function of [her] job.” Stern,
788 F.3d at 294. Therefore, “[t]he undisputed facts establish
that [McAllister was] unable to perform the essential func-
tions of her position,” Weiler, 101 F.3d at 525, and was thus not
a qualified individual under the ADA.
    McAllister attempts to sidestep this analysis by pointing
to how Innovation treated its employees injured in the work-
place because “if an employer has a policy of creating light-
duty positions for employees who are occupationally injured,
then that same benefit ordinarily must be extended to an em-
ployee with a disability who is not occupationally injured un-
less the company can show undue hardship.” Severson v.
Heartland Woodcraft, Inc., 872 F.3d 476, 482 (7th Cir. 2017). This
argument misses the mark. Whether other employees re-
ceived accommodations (reasonable or not), McAllister can-
not escape the unfortunate reality that her doctors wholly pre-
cluded her from returning to work during the summer of 2016
in the first place.
  McAllister then attempts to contradict her doctors state-
ments and bolster her claim that she could return to work in
August and September through the testimony of her sister
10                                                    No. 20-1779

and boyfriend. In Stern v. St. Anthony’s Health Center, we af-
firmed summary judgment because a plaintiﬀ failed to pre-
sent “non-speculative, non-conclusory evidence that a pro-
posed accommodation or treatment would have allowed him
to adequately perform the essential functions of his job.” 788
F.3d at 289. We held that even the statements of the plaintiﬀ s
psychiatrist were “too conclusory and uninformative” to sat-
isfy the plaintiﬀ s burden. See id. (citing Weigel v. Target Stores,
122 F.3d 461, 469 (7th Cir. 1997)).
    McAllister cites lay testimony from her sister, Kim Rader-
storf, and her former supervisor and boyfriend to show that
she could perform the duties of her machine operator job.
Based on their knowledge of Innovation s operations, they
testified, in McAllister s view, that she could have returned
with accommodations. In her aﬃdavit, Raderstorf discussed
how she regularly observed McAllister engaging in physical
activity during summer 2016, including “regular walks” and
“shopping trips,” and “mental activity, such as calculating
bills and communicating with others.” It follows, according
to McAllister, that with accommodations akin to those re-
ceived by others, she could have resumed working.
    Raderstorf s lay testimony does not contradict the doctors
testimony to create a genuine dispute about whether McAllis-
ter could return as a machine operator because it lacks foun-
dation and is conflicting. “[W]here deposition testimony and
an aﬃdavit conflict, the aﬃdavit is to be disregarded unless it
is demonstrable that the statement in the deposition was mis-
taken.” See Dunn v. Menard, Inc., 880 F.3d 899, 910 (7th Cir.
2018) (citation and internal quotation marks omitted). Rader-
storf made comments in her deposition that she had a “lack
No. 20-1779                                                   11

of knowledge” to state, as she did in her aﬃdavit, that McAl-
lister could have “returned months prior to December[]
2016,” admitting she “shouldn t have put that in there.” See
Stern, 788 F.3d at 287 (reasoning plaintiﬀ s administrative as-
sistant lacked knowledge of his duties to suﬃciently “rebut[]
[the doctor s] professional opinion that [plaintiﬀ] was ‘not be-
lieved to be fit for duty ”). Raderstorf also admitted that
McAllister did not return to shopping until spring 2017 and
that their walks only began a month after McAllister s reha-
bilitation. Raderstorf s deposition statements here undercut
her aﬃdavit statements—and McAllister s characterization of
them. In light of the lack of foundation for and inconsistencies
between Raderstorf s deposition and her aﬃdavit statements,
her testimony is insuﬃcient to create a material issue of fact
to “rebut [Dr. Kachmann and Christlieb] s professional opin-
ion that” McAllister was unable to work. Stern, 788 F.3d at
287.
    To the extent the statements of McAllister s boyfriend are
not similarly tainted by contradictions elsewhere, those state-
ments alone are far too “conclusory and uninformative” to
present a genuine issue of material fact. Id. at 289. In Stern we
rejected even medical opinions that were too speculative. Id.
Here, the boyfriend s “conclusory and untested opinion/hope
that the proposed treatment/accommodation would enable
[McAllister] to perform the essential functions of [her] job[],”
viewed in contrast to the opinions of the medical profession-
als specifically charged with determining her physical and
mental capacities, are insuﬃcient. See id. at 288 (“[Plaintiﬀ]
fails to lay an adequate foundation establishing that [plain-
tiﬀ s wife]—who describes her educational degrees as being
‘in painting —is competent to rebut [the plaintiﬀ s doctor s]
12                                                No. 20-1779

professional opinion.”). We cannot accept McAllister s boy-
friend s post hoc opinions alone to take precedence over those
learned views.
    McAllister has failed to create a genuine issue of material
fact to survive summary judgment that she could “perform
the essential functions” of her machine operator job during
August and September 2016, even with accommodations. See
42 U.S.C. § 12111(8). Given this failure to demonstrate a capa-
bility to perform the essential functions asked of a machine
operator, McAllister is not a qualified individual under the
ADA.
     B. Other Jobs
    Second, McAllister argues that beyond her view that she
could have worked as a machine operator with accommoda-
tions she could also have worked in other capacities. In par-
ticular, she argues she “could have performed the light-duty
job of rework in August and September of 2016” and she
could have “filled a vacant assembly position.” The same
threshold problem described above remains: her doctors pre-
cluded her from working in any capacity, even a desk job.
Thus, the post hoc assertions that she could have performed
in these roles ring hollow. She again places too much reliance
on lay testimony, this time from her other sister who believed
McAllister could have performed the assembly worker job
during the summer.
   To downplay the eﬀect of her doctors orders, McAllister
argues that had Innovation oﬀered to accommodate her, her
doctors would have cleared her to work. This argument relies
on the faulty assumption that her doctors would have al-
lowed her to return to work under any circumstances. The
No. 20-1779                                                  13

statements of her doctors made clear that not only could
McAllister not work as machine operator, but she could also
not work at all. Dr. Kachmann notified Innovation that McAl-
lister could not perform “any & all” functions and, when de-
posed, suggested she could not even perform an oﬃce or desk
job. So even if Innovation bent over backwards to accommo-
date her, there were no accommodations—short of paying her
to not work—that could have mitigated McAllister s sweep-
ing limitations. In this vein, McAllister suggests that because
her doctors never knew what her job entailed they never had
the opportunity to adequately assess her ability to work. Even
if true, the fact that her doctors (without knowing any details
of her job) ordered her not to return to work could just as eas-
ily imply that the severity of her injuries meant she could not
work in any capacity.
    McAllister then turns around to argue the contrary: not
only did her doctors know of the details of her job but their
orders that she not work were rooted in those very details and
Innovation s alleged unwillingness to accommodate her. But
support on the record for this claim is wanting. McAllister al-
leges that Christlieb instructed her not to return to work only
“after assessing [her] medical condition and unaccommo-
dated job requirements, including lifting restrictions.” Yet
Christlieb testified that she only had a “brief” discussion with
McAllister about her job and had no recollection of her duties.
This testimony alone is too weak to support McAllister s view
that her doctors ordered that she stay home because Innova-
tion refused to accommodate her. McCallister accordingly
failed to create a genuine dispute of material fact that she
could perform another job with or without accommodations;
the record establishes the opposite is true, that she could not
14                                                 No. 20-1779

work in any role at Innovation. Thus, the district court did not
err in granting summary judgement.
     C. Extended Medical Leave
   Third, attacking from a slightly diﬀerent angle, McAllister
argues that even if no other accommodations were available,
Innovation could have granted her additional leave, which
would have been reasonable. In particular, she argues that if
Innovation permitted her to return to work during some pe-
riod in August or September 2016 (which, again, Innovation
could not because of her doctors orders), then McAllister
would not have needed the monthslong leave that she re-
quested and would only have only requested “a few weeks.”
    As already stated, to be “qualified” under the ADA, an in-
dividual must be able to “perform the essential functions” of
her job “with or without reasonable accommodation.”
42 U.S.C. § 12111(8). “Inability to work for a multi-month pe-
riod removes a person from the class protected by the ADA.”
Byrne v. Avon Prod., Inc., 328 F.3d 379, 381 (7th Cir. 2003). By
October 2016, however, Innovation already knew that McAl-
lister had been unable to “perform the essential functions” of
her job for months and would not be cleared to work for sev-
eral more months still.
   In Severson v. Heartland Woodcraft, Inc., we expanded on
Byrne, holding that a “multimonth leave of absence is beyond
the scope of a reasonable accommodation under the ADA.”
872 F.3d at 479. We said:
       [A] long-term leave of absence cannot be a rea-
       sonable accommodation. As we noted in Byrne,
       “[n]ot working is not a means to perform the
No. 20-1779                                                                15

        job s essential functions.” Simply put, an ex-
        tended leave of absence does not give a disabled
        individual the means to work; it excuses his not
        working. Accordingly, we held in Byrne that
        “[a]n inability to do the job s essential tasks
        means that one is not ‘qualified ; it does not
        mean that the employer must excuse the inabil-
        ity.”
Id. at 481 (citations omitted).2
    McAllister instead attempts to analogize her situation to
Haschmann v. Time Warner Entertainment Co., 151 F.3d 591 (7th
Cir. 1998), which concerned a plaintiﬀ s request for additional
leave of two to four weeks after already receiving two weeks
of leave and two weeks of a reduced schedule, id. at 595. We
held “there was suﬃcient evidence from which a reasonable
juror could conclude that the second medical leave, as re-
quested, would have been a reasonable accommodation.” Id.
at 601.
    Even assuming McAllister worked in August and Septem-
ber 2016, Innovation would have needed to grant McAllister
leave from October 2016 until February 2017 (when her doc-
tors expected to clear her), for a total of four months. McAl-
lister s claim that she would have “only requested a few
weeks leave in October” is thus unsupported by the record.


2 Of course, we do not eliminate “the possibility that a brief period of leave

to deal with a medical condition could be a reasonable accommodation in
some circumstances.” Severson, 872 F.3d at 481. Such an accommodation is
particularly apt for “intermittent conditions,” Byrne, 328 F.3d at 381, dis-
tinguishable from the more sustained condition from which McAllister
suffered.
16                                                   No. 20-1779

The four months of leave she would have required would
have been on top of the two and a half months of leave Inno-
vation gave her between June and August 2016. Far from a
modest two to four weeks of leave, see Haschmann, 151 F.3d at
595, four months (or six and a half months if we include the
initial two and a half months) is plainly not a reasonable ac-
commodation, see Severson, 872 F.3d at 479. Aﬀording McAl-
lister such prolonged leave eﬀectively excuses her inability to
work, which the ADA does not require of employers. See id.
    McAllister anchors her argument about the reasonable-
ness of requesting additional leave to her related argument
that Innovation “obstruct[ed] or delay[e]d the interactive pro-
cess” in bad faith. Beck v. Univ. of Wis. Bd. of Regents, 75 F.3d
1130, 1135 (7th Cir. 1996). In her view, Innovation s alleged
refusal to engage in an interactive process prevented her from
“finding and requesting a reasonable accommodation.” She
repeats that “[t]here were reasonable accommodations avail-
able to McAllister in August and September 2016.”
    McAllister s contention that Innovation refused to engage
in the interactive process fails because Innovation could not
have engaged in an interactive process when her doctors had
already barred her from working, finding she could not per-
form “any & all” functions. “[F]ailure to engage in the inter-
active process alone is not an independent basis for liability,”
although “it is actionable if it prevents identification of an ap-
propriate accommodation for a qualified individual.” Spurl-
ing v. C & M Fine Pack, Inc., 739 F.3d 1055, 1062 (7th Cir. 2014)
(citation and internal quotation marks omitted). As already
discussed, McAllister never clearly asked for an “appropriate
accommodation.” See id. She now argues that “the doctors
would have reached a diﬀerent conclusion” had Innovation
No. 20-1779                                                   17

engaged in the interactive process. Beyond cherry-picked
statements from Dr. Kachmann about how his opinion de-
pended on what she did for Innovation, there is no evidence
her doctors premised their opinions on such details. In fact,
Dr. Kachmann elsewhere implied she could not even perform
at a desk job, let alone a machine operator job.
     McAllister suggests Christlieb s testimony forgetting or
not knowing the details of McAllister s job “further pro[ves]
that Innovation s conduct influenced and obstructed the con-
versation.” The logical leap makes little sense. Although we
must “draw[] all reasonable inferences in [McAllister s] fa-
vor,” James, 707 F.3d at 779, McAllister must still “present af-
firmative evidence in order to defeat a properly supported
motion for summary judgment,” Anderson v. Liberty Lobby,
Inc., 477 U.S. 242, 257 (1986). This gap in the record does not
qualify as aﬃrmative evidence of what McAllister discussed
with Christlieb nor can McAllister rely on that gap to meet her
burden of presenting a genuine issue that she was denied a
reasonable accommodation that would have allowed her to
resume working. See id. at 252 (“The mere existence of a scin-
tilla of evidence in support of the plaintiﬀ s position will be
insuﬃcient; there must be evidence on which the jury could
reasonably find for the plaintiﬀ.”).
    Because she was not “qualified” to do her job due to her
doctors orders, “this case falls into the category of cases in
which an employer s alleged failure to adequately engage in
the interactive process is immaterial.” Stern, 788 F.3d at 293;
see also Basden v. Prof’l Transp., Inc., 714 F.3d 1034, 1039 (7th
Cir. 2013) (“Even if an employer fails to engage in the required
process, that failure need not be considered if the employee
fails to present evidence suﬃcient to reach the jury on the
18                                                 No. 20-1779

question of whether she was able to perform the essential
functions of her job with an accommodation.”).
    Accordingly, the district court correctly found that any re-
quest for additional leave was not “reasonable,” and there-
fore, McAllister did not establish a genuine issue that she was
a qualified individual under the ADA. Having decided McAl-
lister does not qualify as a disabled individual under the
ADA, we decline to reach the district court s conclusions
about equitable estoppel.
                       III. Conclusion
    For the foregoing reasons, we AFFIRM the judgment of the
district court.